Opinion of the Court
ROBERT E. Quinn, Chief Judge:
A general court-martial convicted the accused of desertion terminated by apprehension, in violation of Article 85, Uniform Code of Military Justice, 10 USC § 885, and imposed a sentence which includes a bad-conduct discharge. On the post-trial review the staff judge advocate analyzed the evidence. Discussing the evidence pertaining to the accused’s intent, he quoted that part of paragraph 164a of the Manual for Courts-Martial, United States, 1951, which provides that “If the condition of absence without proper authority is much prolonged and there is no satisfactory explanation of it, the court will be justified in inferring from that alone an intent to remain absent permanently.” He then went on to say that the question of the accused’s intent was a “factual one for determination by the court under all of the facts and circumstances and appropriate inferences” and the court’s finding was “fully warranted by the evidence.” The latter is a correct statement of law, but the former is not. United States v Cothern, 8 USCMA 158, 23 CMR 382; United States v Soccio, 8 USCMA 477, 24 CMR 287. Consequently, the advice fails to meet the standard required by the Uniform Code. United States v Grice, 8 USCMA 166, 23 CMR 390, United States v Massey, 5 USCMA 514, 18 CMR 138.
The error in the staff judge advocate’s review goes only to that part of the findings of guilty which relates to the accused’s intent to remain away permanently. It can, therefore, be corrected by setting aside that finding alone or by directing a new review. However, we leave the decision in the matter to the board of review. United States v Katzenberger, 8 USCMA 497, 24 CMR 307.
The decision of the board of review *711is reversed. The record of trial is returned to The Judge Advocate General of the Army for resubmission to the board of review. In its discretion, the board of review may remand the case to the convening authority for further proceedings in accordance with Articles 61 and 64 of the Uniform Code or set aside the conviction for desertion and affirm findings of guilty of an unauthorized absence in violation of Article 86, Uniform Code of Military Justice, and reassess the sentence.
Judge FERGUSON concurs.